ORDER

PER CURIAM.
In a consolidated appeal, Appellants, acting pro se, appeal the judgment entered upon their convictions by a jury of animal neglect, § 578.009 RSMo 1994, a class C misdemean- or. Appellants each received a sentence of seven days in jail and fine of $300.00. Appellants assert five points of error, none of which are in compliance with Rule 30.06. Further, Appellants failed to file a motion for new trial as required by Rule 29.11(d). Therefore, Appellants failed to preserve any point of error for review. Nevertheless, in the exercise of our discretion, we have reviewed Appellants’ brief and the record on appeal for plain error. Rule 30.20. We find no error. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).